OANTY, J.
Under an ordinance of the city of St. Paul, appellant was convicted in the municipal court of that city of the offense of permitting dense smoke to issue and be emitted from the chimney of the building known as the “Gas and Electric Light Company’s Building.” It was stipulated on the trial that appellant “never was the proprietor, lessee, or occupant of said building, but that he was employed as an engineer by the owner of said building to run the steam engine situate and operated in said building, and bore no other relation whatever to said building, or to the owner thereof, and did operate said engine” at the time stated in the complaint. Appellant contends that the ordinance in question does not make it an offense to be employed as a servant or engineer in such a case, and that the conviction cannot be sustained.
The ordinance reads as follows:
“Section 1. That the emission of dense smoke from the smokestack of any boat or locomotive, or from any chimney, anywhere within the city of St. Paul, is hereby declared to be a nuisance; and whosoever shall permit or allow the emission of dense smoke from any such smokestack or chimney shall be deemed and held guilty of creating a nuisance.
“Sec. 2. No owner of any boat or locomotive engine, nor the person or persons employed as engineer or otherwise in the working of the engine or engines in any boat or of any locomotive engine, nor the proprietor, lessee, or occupant of any building, shall permit or allow dense smoke to issue or to be emitted from the smokestack of any boat or locomotive engine, or the chimney of any building, within the corporate limits of the city of St. Paul.
“Sec. 3. Every person creating the nuisance specified in section one of this ordinance, and every person violating any of the provisions of section two of this ordinance, shall be punished by a fine of not less than twenty-five, nor more than one hundred dollars, or by imprisonment of not less than ten nor moré than ninety days.”
It will be observed that section 1 declares that any one who permits or allows the emission of dense smoke from a chimney is guilty of creating a nuisance; that section 2 prbhibits both the servant and the owner from allowing dense smoke to issue from a boat or locomotive, and prohibits the owner, but not the servant, from allowing *186dense smoke to issue from the chimney of any building. We are of the opinion that this is a case where the expression of one thing should be held to be the exclusion of another, and that it was not the intention to make the mere servant guilty of allowing dense smoke to issue from the’ chimney of a building. True, section 3 provides that every person creating the nuisance specified in section 1 shall be liable, and that every one violating section 2 shall be liable. But ordinances imposing penalties are strictly construed. The language of section 1 is very general. This section is much broader than section 2, and applies to any smokestack or chimney, whether a part of any building or not, and applies not only to the “proprietor,” “lessee,” and “occupant” mentioned in section 2, but also to the agent of any of these, and to the officers and directors of corporations and all others who participate in the maintaining of the nuisance. Section 2 is specific, and it is clear that it impliedly excepts the servant of such owner, lessee, or occupant from liability. As a general rule, specific provisions control general and indefinite provisions. Again, this is the only interpretation that will give to section 2 any purpose or effect whatever, and that interpretation is favored which gives effect to every part of the law or ordinance. We are of the opinion that such implied exception in section 2 controls section 1. Then the appellant was not guilty of any off.ense under the ordinance.
The judgment is reversed, and the action remanded to the court below, with directions to dismiss the same.